As filed with the Securities and Exchange Commission on September 3,2010 Registration No.333-164270 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 x REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o PRE-EFFECTIVE AMENDMENT NO. x POST-EFFECTIVE AMENDMENT NO. 3 PROSPECT CAPITAL CORPORATION (Exact Name of Registrant as Specified in Charter) 10 East 40th Street, 44th Floor New York, NY 10016 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code:(212) 448-0702 John F. Barry III Brian H. Oswald c/o Prospect Capital Management LLC 10 East 40th Street, 44th Floor New York, NY 10016 (212) 448-0702 (Name and Address of Agent for Service) Copies of information to: Richard T. Prins Skadden, Arps, Slate, Meagher & Flom LLP 4 Times Square New York, NY 10036 (212) 735-3000 Approximate Date of Proposed Public Offering: From time to time after the effective date of this Registration Statement If any of the securities being registered on this form are offered on a delayed or continuous basis in reliance on Rule415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. þ 1 EXPLANATORY NOTE This Post-Effective Amendment No.3 to the Registration Statement on Form N-2 (File No.333-164270) of Prospect Capital Corporation (the “Registration Statement”) is being filed pursuant to Rule 462(d) under the Securities Act of 1933, as amended (the “Securities Act”), solely for the purpose of filing exhibits to the Registration Statement. Accordingly, this Post-Effective Amendment No.3 consists only of a facing page, this explanatory note and Part C of the Registration Statement on Form N-2 setting forth the exhibits to the Registration Statement. This Post-Effective Amendment No.3 does not modify any other part of the Registration Statement. Pursuant to Rule 462(d) under the Securities Act, this Post-Effective Amendment No.3 shall become effective immediately upon filing with the Securities and Exchange Commission. The contents of the Registration Statement are hereby incorporated by reference. 2 PART C — OTHER INFORMATION ITEM 25.FINANCIAL STATEMENTS AND EXHIBITS (1) Financial Statements The following statements of Prospect Capital Corporation (the "Company" or the "Registrant") are included in Part A of this Registration Statement: Financial Statements PROSPECT CAPITAL CORPORATION CONSOLIDATED STATEMENTS OF ASSETS AND LIABILITIES — December 31, 2009 (Unaudited) and June 30, 2009 (Audited) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) — For the Three and Six Months Ended December 31, 2009 and 2008 CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS (UNAUDITED) — For the Six Months Ended December 31, 2009 and 2008 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) — For the Six Months Ended December 31, 2009 and 2008 CONSOLIDATED SCHEDULE OF INVESTMENTS — December 31, 2009 (Unaudited) and June30, 2009 (Audited) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUDITED FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM CONSOLIDATED STATEMENTS OF ASSETS AND LIABILITIES — June 30, 2009 and 2008 CONSOLIDATED STATEMENTS OF OPERATIONS — For the Years Ended June 30, 2009, 2008 and 2007 CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS — For the Years Ended June30, 2009, 2008 and 2007 CONSOLIDATED STATEMENTS OF CASH FLOWS — For the Years Ended June 30, 2009, 2008 and 2007 CONSOLIDATED SCHEDULE OF INVESTMENTS — June 30, 2009 and 2008 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (2) Exhibits The agreements includedor incorporated by reference as exhibits to thisregistration statement contain representations and warranties by each of the parties to the applicable agreement. These representations and warranties were made solely for the benefit of the other parties to the applicable agreement and (i) were not intended to be treated as categorical statements of fact, but rather as a way of allocating the risk to one of the parties if those statements prove to be inaccurate; (ii) may have been qualified in such agreement by disclosures that were made to the other party in connection with the negotiation of the applicable agreement; (iii) may apply contract standards of “materiality” that are different from “materiality” under the applicable securities laws; and (iv) were made only as of the date of the applicable agreement or such other date or dates as may be specified in the agreement. The Company acknowledges that, notwithstanding the inclusion of the foregoingcautionary statements, it is responsible for considering whether additional specific disclosures of material information regarding material contractual provisions are required to make the statements in thisregistration statement not misleading. 3 Exhibit No. Description (a)(1) Articles of Incorporation1 (a)(2) Articles of Amendment and Restatement2 (a)(3) Articles of Amendment8 (b) Amended and Restated Bylaws3 (c) Not Applicable (d)(1) Form of Share Certificate2 (d)(2) Form of Indenture* (e) Form of Dividend Reinvestment Plan2 (f) Not Applicable (g) Form of Investment Advisory Agreement between Registrant and Prospect Capital Management LLC2 (h)(1) Form of Underwriting Agreement* (h)(2) Form of Equity Distribution Agreement10 (h)(3) Form of Equity Distribution Agreement10 (h)(4) Form of Equity Distribution Agreement10 (i) Not Applicable (j) Form of Custodian Agreement4 (k)(1) Form of Administration Agreement between Registrant and Prospect Administration LLC2 (k)(2) Form of Transfer Agency and Registrar Services Agreement4 (k)(3) Form of Trademark License Agreement between the Registrant and Prospect Capital Management2 (k)(4) Amended and Restated Loan and Servicing Agreement dated June 11, 2010 among Prospect Capital Funding LLC, Prospect Capital Corporation, the lenders from time to time party thereto, the managing agents from time to time party thereto, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch and Key Equipment Finance Inc. as Syndication Agents, U.S. Bank National Association as Calculation Agent, Paying Agent and Documentation Agent, and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch as Facility Agent5 (k)(5) Agreement and Plan of Merger dated August 3, 2009 between Prospect Capital Corporation and Patriot Capital Funding, Inc. 6 (l)(1) Opinion and Consent of Venable LLP, as special Maryland counsel for Registrant9 (m) Not Applicable (n) (1) Consent of independent registered public accounting firm† (n) (2) Report of independent registered public accounting firm on "Senior Securities" table† (o) Not Applicable (p) Not Applicable (q) Not Applicable (r) Code of Ethics7 1 Incorporated by reference to the corresponding exhibit number to the Registrant's Registration Statement under the Securities Act of 1933, as amended, on Form N-2 (File No.333-114552), filed on April 16, 2004. 2 Incorporated by reference to the corresponding exhibit number to the Registrant’s Pre-Effective Amendment No. 2 to the Registration Statement under the Securities Act of 1933, as amended, on Form N-2(File No. 333-114552), filed on July 23, 2004. 3 Incorporated by reference to Exhibit 3.1 of the Registrant's Form 8-K filed on September 21, 2009. 4 Incorporated by reference to the corresponding exhibit number to the Registrant's Pre-effective Amendment No.3 to the Registration Statement under the Securities Act of 1933, as amended, on Form N-2 (File No.333-114552), filed on July 23, 2004. 5 Incorporated by reference to Exhibit99.1 of the Registrant's Form8-K filed on June 15, 2010. 6 Incorporated by reference to Exhibit 2.1 of the Registrant's Form 8-K filed on August 5, 2009. 4 7 Incorporated by reference to the corresponding exhibit number to the Registrant's Pre-effective Amendment No.2 to the Registration Statement under the Securities Act of 1933, as amended, on Form N-2 (File No.333-114552), filed on July6, 2004. 8 Incorporated by reference to the corresponding exhibit number to the Registrant’s Pre-Effective Amendment No. 3 to the Registration Statement under the Securities Act of 1933 as amended, on Form N-2 (File No. 333-143819), filed on September 5, 2007. 9 Incorporated by reference to the corresponding exhibit number to the Registrant’s Pre-effective Amendment No. 1 to the Registration Statement under the Securities Act of 1933, as amended, on Form N-2 (File No. 333-164270), filed on February 26, 2010. 10 Incorporated by reference to the corresponding exhibit number to the Registrant’s Post-effective Amendment No. 2 to the Registration Statement under the Securities Act of 1933, as amended, on Form N-2 (File No. 333-164270),filed on July 19, 2010. † Filed herewith. * To be filed by amendment. ITEM 26.MARKETING ARRANGEMENTS The information contained under the heading "Plan of Distribution" on this Registration Statement is incorporated herein by reference and any information concerning any underwriters will be contained in the accompanying prospectus supplement, if any. ITEM 27.OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION** Commission registration fee NASDAQ Global Select Additional Listing Fees FINRA filing fee Accounting fees and expenses Legal fees and expenses Printing and engraving Miscellaneous fees and expenses Total ** These amounts are estimates. All of the expenses set forth above shall be borne by the Company. ITEM 28.PERSONS CONTROLLED BY OR UNDER COMMON CONTROL As of December 31, 2009, the Registrant owns a controlling interest in the following companies: a 78.11% interest in Ajax Acquisitions Corp., a Delaware corporation; a 40% interest in C&J Cladding, LLC, a Delaware limited liability company; a 100% interest in Change Clean Energy Holdings, Inc., a Delaware corporation (as well as an indirect controlling interest in DownEast Power Company, LLC, a Delaware limited liability company); a 51% interest in Worcester Energy Corporation, a Maine limited liability company; a 100% interest in Worcester Energy Holdings, Inc., a Maine corporation (as well as an indirect controlling interest in Biochips LLC, a Maine corporation 51% owned by Worcester Energy Holdings, Inc.); a 51% interest in Worcester Energy Partners, Inc., a Delaware corporation (as well as an indirect controlling interest in Precision Logging & Landclearing, Inc., a Delaware corporation 100% owned by Worcester Energy Partners, Inc.); a 49% interest in Integrated Contract Services, Inc., a Delaware corporation; a 100% interest in The Healing Staff, f/k/a Lisamarie Fallon, Inc., aTexascorporation; a 100% interest in Vets Securing America, Inc., aDelawarecorporation; a 79.83% interest in Iron Horse Coiled Tubing, Inc., an Alberta corporation; a 100% interest in Gas Solutions Holdings, Inc., a Delaware corporation; a 80% interest in NRG Manufacturing, Inc., a Texas corporation; a 74.51% interest in R-V Industries, Inc., a Pennsylvania corporation; and a 100% interest in Yatesville Coal Holdings, Inc., a Delaware corporation (as well as indirect controlling interests in Eastern Kentucky Coal Holdings, Inc., a Delaware corporation, North Fork Collieries LLC, a Delaware limited liability company, E&L Construction Inc., a Kentucky corporation and C&A Construction Inc., a Kentucky corporation, each of which is 100% owned by Yatesville, and Genesis Coal Corp., a Kentucky corporation 78% owned by Yatesville). 5 Prospect Capital Management LLC, a Delaware limited liability company, owns shares of the Registrant, representing 2.65% of the common stock outstanding.Without conceding that Prospect Capital Managementcontrols the Registrant, an affiliate of Prospect Capital Managementis the general partner of, and may be deemed to control, the following entities: Name Jurisdiction of Organization Prospect Street Ventures I, LLC Delaware Prospect Management Group LLC Delaware Prospect Street Broadband LLC Delaware Prospect Street Energy LLC Delaware Prospect Administration LLC Delaware ITEM 29.NUMBER OF HOLDERS OF SECURITIES The following table sets forth the approximate number of record holders of our common stock at February 25, 2010. Title of Class Number of Record Holders Common Stock, par value $.001 per share 69 ITEM 30.INDEMNIFICATION Maryland law permits a Maryland corporation to include in its charter a provision limiting the liability of its directors and officers to the corporation and its stockholders for money damages except for liability resulting from (a) actual receipt of an improper benefit or profit in money, property or services or (b) active and deliberate dishonesty established by a final judgment as being material to the cause of action.Our charter contains such a provision which eliminates directors' and officers' liability to the maximum extent permitted by Maryland law, subject to the requirements of the 1940 Act. Our charter authorizes us, to the maximum extent permitted by Maryland law and subject to the requirements of the 1940 Act, to obligate ourselves to indemnify any present or former director or officer or any individual who, while a director or officer and at our request, serves or has served another corporation, real estate investment trust, partnership, joint venture, trust, employee benefit plan or other enterprise as a director, officer, partner or trustee, from and against any claim or liability to which that person may become subject or which that person may incur by reason of his or her service in any such capacity and to pay or reimburse their reasonable expenses in advance of final disposition of a proceeding.Our bylaws obligate us, to the maximum extent permitted by Maryland law and subject to the requirements of the 1940 Act, to indemnify any present or former director or officer or any individual who, while a director or officer and at our request, serves or has served another corporation, real estate investment trust, partnership, joint venture, trust, employee benefit plan or other enterprise as a director, officer, partner or trustee and who is made, or threatened to be made, a party to the proceeding by reason of his or her service in any such capacity from and against any claim or liability to which that person may become subject or which that person may incur by reason of his or her service in any such capacity and to pay or reimburse their reasonable expenses in advance of final disposition of a proceeding.The charter and bylaws also permit us to indemnify and advance expenses to any person who served a predecessor of us in any of the capacities described above and any of our employees or agents or any employees or agents of our predecessor.In accordance with the 1940 Act, we will not indemnify any person for any liability to which such person would be subject by reason of such person's willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office. 6 Maryland law requires a corporation (unless its charter provides otherwise, which our charter does not) to indemnify a director or officer who has been successful, on the merits or otherwise, in the defense of any proceeding to which he or she is made, or threatened to be made, a party by reason of his or her service in that capacity.Maryland law permits a corporation to indemnify its present and former directors and officers, among others, against judgments, penalties, fines, settlements and reasonable expenses actually incurred by them in connection with any proceeding to which they may be made, or threatened to be made, a party by reason of their service in those or other capacities unless it is established that (a) the act or omission of the director or officer was material to the matter giving rise to the proceeding and (1) was committed in bad faith or (2) was the result of active and deliberate dishonesty, (b) the director or officer actually received an improper personal benefit in money, property or services or (c) in the case of any criminal proceeding, the director or officer had reasonable cause to believe that the act or omission was unlawful.However, under Maryland law, a Maryland corporation may not indemnify for an adverse judgment in a suit by or in the right of the corporation or for a judgment of liability on the basis that a personal benefit was improperly received, unless in either case a court orders indemnification, and then only for expenses.In addition, Maryland law permits a corporation to advance reasonable expenses to a director or officer upon the corporation's receipt of (a) a written affirmation by the director or officer of his or her good faith belief that he or she has met the standard of conduct necessary for indemnification by the corporation and (b) a written undertaking by him or her or on his or her behalf to repay the amount paid or reimbursed by the corporation if it is ultimately determined that the standard of conduct was not met. The Investment Advisory Agreement provides that, absent willful misfeasance, bad faith or gross negligence in the performance of its duties or by reason of the reckless disregard of its duties and obligations, Prospect Capital Management LLC (the "Adviser") and its officers, managers, agents, employees, controlling persons, members and any other person or entity affiliated with it are entitled to indemnification from the Company for any damages, liabilities, costs and expenses (including reasonable attorneys' fees and amounts reasonably paid in settlement) arising from the rendering of the Adviser's services under the Investment Advisory Agreement or otherwise as an Investment Adviser of the Company. The Administration Agreement provides that, absent willful misfeasance, bad faith or negligence in the performance of its duties or by reason of the reckless disregard of its duties and obligations, Prospect Administration LLC and its officers, manager, agents, employees, controlling persons, members and any other person or entity affiliated with it are entitled to indemnification from the Company for any damages, liabilities, costs and expenses (including reasonable attorneys' fees and amounts reasonably paid in settlement) arising from the rendering of Prospect Administration LLC's services under the Administration Agreement or otherwise as administrator for the Company. The Administrator is authorized to enter into one or more sub-administration agreements with other service providers (each a "Sub-Administrator") pursuant to which the Administrator may obtain the services of the service providers in fulfilling its responsibilities hereunder.Any such sub-administration agreements shall be in accordance with the requirements of the 1940 Act and other applicable U.S. Federal and state law and shall contain a provision requiring the Sub-Administrator to comply with the same restrictions applicable to the Administrator. ITEM 31.BUSINESS AND OTHER CONNECTIONS OF INVESTMENT ADVISER A description of any other business, profession, vocation or employment of a substantial nature in which the Adviser, and each managing member, director or executive officer of the Adviser, is or has been during the past two fiscal years, engaged in for his or her own account or in the capacity of director, officer, employee, 7 partner or trustee, is set forth in Part A of this Registration Statement in the section entitled "Management." Additional information regarding the Adviser and its officers and directors is set forth in its Form ADV, as filed with the Securities and Exchange Commission (SEC File No. 801-62969), and is incorporated herein by reference. ITEM 32.LOCATION OF ACCOUNTS AND RECORDS All accounts, books and other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940, and the rules thereunder are maintained at the offices of: (1) the Registrant, Prospect Capital Corporation, 10 East 40th Street, 44th Floor, New York, NY 10016; (2) the Transfer Agent, American Stock Transfer & Trust Company; (3) the Custodian, U.S. Bank National Association; and (4) the Adviser, Prospect Capital Management LLC, 10 East 40th Street, 44th Floor, New York, NY 10016. ITEM 33.MANAGEMENT SERVICES Not Applicable. ITEM 34.UNDERTAKINGS 1.The Registrant undertakes to suspend the offering of shares until the prospectus is amended if (1) subsequent to the effective date of its registration statement, the net asset value declines more than ten percent from its net asset value as of the effective date of the registration statement; or (2) the net asset value increases to an amount greater than the net proceeds as stated in the prospectus. 2.Any securities not taken in a rights offering by stockholders are to be reoffered to the public, an undertaking to supplement the prospectus, after the expiration of the subscription period, to set forth the results of the subscription offer, the transactions by underwriters during the subscription period, the amount of unsubscribed securities to be purchased by underwriters, and the terms of any subsequent reoffering thereof.If any public offering by the underwriters of the securities being registered is to be made on terms differing from those set forth on the cover page of the prospectus, we will file a post-effective amendment to set forth the terms of such offering. 3.The Registrant undertakes: (a) to file, during any period in which offers or sales are being made, a post-effective amendment to the registration statement: to include any prospectus required by Section 10(a)(3) of the 1933 Act; 8 to reflect in the prospectus any facts or events after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement; and to include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; (b) that, for the purpose of determining any liability under the 1933 Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of those securities at that time shall be deemed to be the initial bona fide offering thereof; (c) to remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering; (d) that, for the purpose of determining liability under the 1933 Act to any purchaser, each prospectus filed pursuant to Rule 497(b), (c), (d) or (e) under the 1933 Act as part of a registration statement relating to an offering, other than prospectuses filed in reliance on Rule 430A under the 1933 Act, shall be deemed to be part of and included in the registration statement as of the date it is first used after effectiveness.Provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such first use, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such date of first use; and (e) that, for the purpose of determining liability of the Registrant under the 1933 Act to any purchaser in the initial distribution of securities: The undersigned Registrant undertakes that in a primary offering of securities of the undersigned Registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned Registrant will be a seller to the purchaser and will be considered to offer or sell such securities to the purchaser: (1) any preliminary prospectus or prospectus of the undersigned Registrant relating to the offering required to be filed pursuant to Rule 497 under the 1933 Act; (2) the portion of any advertisement pursuant to Rule 482 under the 1933 Act relating to the offering containing material information about the undersigned Registrant or its securities provided by or on behalf of the undersigned Registrant; and (3) any other communication that is an offer in the offering made by the undersigned Registrant to the purchaser. 9 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this Registration Statement on Form N-2 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, in the State of New York, on the 3rd day of September, 2010. PROSPECT CAPITAL CORPORATION By: /s/ John F. Barry III John F. Barry III Chief Executive Officer and Chairman of the Board of Directors Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on September 3, 2010.This document may be executed by the signatories hereto on any number of counterparts, all of which constitute one and the same instrument. Signature Title /s/ John F. Barry III Chief Executive Officer and Chairman of the Board of John F. Barry III Directors (principal executive officer) /s/ M. Grier Eliasek Chief Operating Officer and Director M. Grier Eliasek /s/ Brian H. Oswald Chief Financial Officer, Treasurer and Secretary Brian H. Oswald (principal financial and accounting officer) /s/ William J. Gremp Director William J. Gremp /s/ Andrew C. Cooper Director Andrew C. Cooper /s/ Eugene S. Stark Director Eugene S. Stark 10 INDEX TO EXHIBITS (n)(1) Consent of independent registered public accounting firm (n)(2) Report of independent registered public accounting firm on "Senior Securities" table 11
